                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MARK ROY (#337113)                                                  CIVIL ACTION

VERSUS

SANDY MCCAIN, ET AL.                                                NO. 19-196-SDD-RLB

                                              ORDER

       Before the Court is the petitioner’s Motion to Stay Proceedings and Hold Claims in

Abeyance (R. Doc. 3) wherein the petitioner asks this Court to stay the proceedings herein until

the petitioner has exhausted his state court remedies with regards to his second application for

post-conviction relief.

       One of the threshold requirements for a § 2254 petition is that, subject to certain

exceptions, the petitioner must have first exhausted in state court all of his claims before

presenting them to the district court. 28 U.S.C. § 2254(b)(1) (“An application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court shall not

be granted unless it appears that ... the applicant has exhausted the remedies available in the

courts of the State....”) The Supreme Court has interpreted § 2254(b)(1) to require dismissal of a

habeas corpus petition if it contained even a single unexhausted claim – the “total exhaustion”

requirement. Rose v. Lundy, 455 U.S. 509, 518–19 (1982).

       In Rhines v. Weber, 544 U.S. 269 (2005), the Supreme Court created an exception to

Lundy for mixed petitions. The Supreme Court held that a district court may stay a mixed

petition rather than dismiss it, holding the petition in abeyance while the petitioner seeks

exhaustion of any unexhausted claims in state court. Id. However, the Court feared that liberal

use of this stay-and-abeyance procedure might undermine the Antiterrorism and Effective Death

Penalty Act's twin purposes of encouraging the swift execution of criminal judgments and
favoring the resolution of habeas claims in state court, if possible, before resorting to federal

review. Id. at 276–78. Therefore, Rhines mandated that a district court should grant a stay and

abeyance only in limited circumstances where: (1) the petitioner had good cause for his failure to

exhaust his claims first in state court, (2) his unexhausted claims are potentially meritorious, and

(3) there is no indication that the petitioner engaged in intentionally dilatory litigation tactics. Id.

        In the instant matter, the petitioner’s unexhausted claims do not appear to be potentially

meritorious. The petitioner alleges that he was prompted to file a second application for post-

conviction relief when he learned that his trial attorney had been disbarred for engaging in

unethical conduct. A review of the records of the Louisiana Supreme Court reveals that the

petitioner’s trial attorney, Harold Register, was disbarred due to his actions in two civil matters.

See In Re: Harold D. Register, 2017-B-1517 (“Respondent caused actual harm to Mr. LeDay by

failing to distribute the settlement proceeds and by failing to satisfy Mr. LeDay’s outstanding

lien and medical expenses. Ms. Glaude was actually harmed in that she lost her day in federal

court and had to hire another attorney to assist her with recovery from the damages caused by

respondent. She was further harmed by respondent’s failure to honor the terms of the settlement

agreement he had reached with her in the malpractice suit.”).

        The Court fails to see how Mr. Register’s conduct in two civil matters relates to the

petitioner’s guilty plea at issue in the instant petition, and the petitioner has not attempted to

explain the same. As such, the Court does not find that the petitioner’s claims are potentially

meritorious. Accordingly,

        IT IS ORDERED that the petitioner’s Motion (R. Doc. 3) be and is hereby DENIED.

        Signed in Baton Rouge, Louisiana, on May 9, 2019.



                                                S
                                                RICHARD L. BOURGEOIS, JR.
                                                UNITED STATES MAGISTRATE JUDGE
